         Case 2:21-cv-00205-MCE-AC Document 4 Filed 02/17/21 Page 1 of 2


 1   CATHERINE E. HOLZHAUSER, SBN 118756
     CHRISTOPHER O. HAMMER, SBN 272543
 2   BEESON, TAYER & BODINE, APC
     520 Capitol Mall, Suite 300
 3   Sacramento, CA 95814-4714
     Telephone:   (916) 325-2100
 4   Facsimile:   (916) 325-2120
     Email:       cholzhauser@beesontayer.com
 5
     Attorneys for Plaintiff Trustees of the Northern California General Teamsters Security Fund
 6

 7

 8                        UNITED STATES DISTRICT COURT CALIFORNIA

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                          AT SACRAMENTO

11   TRUSTEES OF THE NORTHERN                           Case No. 2:21-CV-00205-MCE-AC
     CALIFORNIA GENERAL TEAMSTERS
12   SECURITY FUND,                                     SUMMONS RETURNED EXECUTED

13                                         Plaintiff,

14                          v.

15   KEOLIS TRANSIT AMERICA, INC.,

16                                       Defendant.

17

18

19

20

21

22

23

24

25

26

27

28


     SUMMONS RETURNED EXECUTED                                                                         1
     Case No. 2:21-cv-00205-MCE-AC                                                                 947017
                        Case 2:21-cv-00205-MCE-AC Document 4 Filed 02/17/21 Page 2 of 2


                                                                         RETURN OF SERVICE
                                                                   DATE
  Service of the Summons and complaint was made by mcO)
                                                                   02/04/2021
  NAME OF SERVER (PRINT)                                           TITLE
  JESSE ALFORD                                                    Not a Registered California Process Server
  Check one box below to indicate appropriate method ofservice




               O Served personally upon the defendant. Place where served:


               □   Left copies thereof at the defendant's dwelling house or usual place of bode with a person of suitable age and
                   discretion then residing therein.

              □    Name of person with whom the summons and complaint were left:

               LJ Returned unexecuted:




              m Other (specify): Cogency Global, Inc., Agent, Received by Lya Daugett, Administrative
                   Assistant at 1325 J Street, Suite 1550, Sacramento, California 95814 at 2:32 p.m. ___




                                                                 STATEMENT OF SERVICE FEES
  TRAVEL                                            SERVICES                                                            TOTAL


                                                                     DECLARATION OF SERVER

                I declare under penalty of perjury under the laws of the United States of America that the foregoing information
             contained in the Return of Service and Statement of Service Fees is true and correct.          ___
                                                                                                                 A
                                        February 10, 2021
                                                                                                             c    .•
             Executed on                                                                                 A
                                                       Date                              Signature of Server             Attorney Service, Inc
                                                                                                      901 F Street, Suite 150, Sacramento, California 95814
                                                                                                  Phone Number: (916) 447-4000 / Fax Number. (916) 244-0644
                                                                                         _________________ Registration No.: N/A / County: N/A_________
                                                                                         Address of Server




          In addition to the Summons, the following documents were also served: COMPLAINT; INITIAL PRETRIAL
          SCHEDULING ORDER; MASGISTRATE JUDGE CONSENT IN CIVIL CASES: KNOW YOUR RIGHTS!;
          NOTICE OF AVAILABILITY VOLUNTARY DISPUTE RESOLUTION




Trustees of the Northern California General Teamsters Security Fund v. Keolis Transit America, Inc.                                                           #1922882SI
